Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicants' response, amendments and arguments filed on 03/15/2021 have been fully considered and are deemed to be persuasive to overcome the rejections previously applied. Rejections and/or objections not reiterated from previous office action are hereby withdrawn. Thus, amended claims 1-2, 247, 249, 251, 253, 257, 260, 262-264, 266, 270, 272, 274, 276, 280, 282, 284-285 and 290-321 are pending in this application for examination. 
Claims 1-2, 247, 249, 251, 253, 257 and 295-321, are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 260, 262-264, 266, 270, 272, 274, 276, 280, 282, 284-285 and 290-294, directed to a method of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement dated 05/01/2020, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/01/2020, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-2, 247, 249, 251, 253, 257, 260, 262-264, 266, 270, 272, 274, 276, 280, 282, 284-285 and 290-321 are allowed.

The following is an examiner’s statement of reasons for allowance: Following a diligent search it was determined that the prior art neither teaches nor suggests a modified polypeptide comprising one or more amino acid substitutions in an unmodified polypeptide, wherein the amino acid sequence of the unmodified polypeptide is SEQ ID NO: 6 and wherein at least one substituted amino acid is at the residues corresponding to position H45, M212, or Y340, … wherein the modified polypeptide is at least 85% identical to SEQ ID NO: 6 …, a modified microorganism expressing said modified polypeptide …, and a method of producing tagatose …, as claimed in allowed claims 1-2, 247, 249, 251, 253, 257, 260, 262-264, 266, 270, 272, 274, 276, 280, 282, 284-285 and 290-321.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652